Title: To John Adams from Vine Utley, 5 June 1820
From: Utley, Vine
To: Adams, John


				
					Sir
					Lyme County of New London Conn. June 5th: 1820.
				
				Your letter of Sept. last came duly to hand; but I have neglected to answer it till this late period, being loath to put you to the trouble—of writing, me again, in your feeble and advanced period of life. However, as you have given me a partial history of your Physical habits, I take the liberty to request of you a little further, account, if you feel able for I consider such habits as yours, (being within the bounds of strict temperance, and Sobriety.) of the utmost importance, as an example to the rising generation, who are, I know, by occular demonstration, be runing into habits of the most extravigent intemperance in the use of both distilled and fermented liquors the strong wines, at this day, are only Grog in disguise. Mankind at this day, make use of too much animal food.—It becomes us to be moderate in the indulgence of any, appetites; which are the lowest and most animal principles in our nature, and peculiarly liable to be viciated or imparred by excess. By improper indulgence we not only deprave our appetites, but create a desire of that kind which nature never gave; such as the passion for tobacco, and for intoxicating liquors, one of the most pernicious indulgences, to which the weakness of man has ever induced him to give way?—Sir, I take the liberty to request you to send me your profile, on a small scale that I may put it into a frame, and  place give it a place on the wall of my Parlour, with others of the worthy Patriots of America such as Washington Franklin, and Jefferson and some others.Your system of rules which has which has preserved your health, and life so long a time, I think, will apply to the most part of mankind. strict regard to temperance is, I believe, the only sure means to promote longevity. Will you, sir, have the goodness to inform me whether longer life, is still desireable to you. Your trembling hand points out the vale to which you are desending, and it would be gratifying to me, to know whether you follow the index with cheerfulness.—I am Sir, your friend / with the highest esteem
				
					Vine Utley
				
				
					NB Sir, you will recollect that—you observed in your letter to me, that you would give me further account of your Physical habits if I requested
				
			